FILED
                            NOT FOR PUBLICATION                               APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD C. JONES,                                 No. 14-56752

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01039-BTM-
                                                 BLM
 v.

NICHOLS,                                         MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry Ted Moskowitz, Chief Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Edward C. Jones, a California state prisoner, appeals pro se from the

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

federal claims arising from his loss of overnight family visits. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627
F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Jones’s retaliation claim because Jones

failed to allege facts sufficient to show that he was engaged in protected conduct,

and that the revocation of his overnight family visiting privileges did not

reasonably advance a legitimate correctional goal. See Rhodes v. Robinson, 408
F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements of a retaliation claim in the

prison context); see also Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal.

Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (in determining whether

the complaint states a claim for relief, this court “may consider facts contained in

documents attached to the complaint”).

      The district court properly dismissed Jones’s due process claim because

Jones failed to allege facts sufficient to show that he had a constitutionally

protected liberty interest in overnight family visits. See Gerber v. Hickman, 291
F.3d 617, 621 (9th Cir. 2002) (en banc) (“[I]t is well-settled that prisoners have no

constitutional right while incarcerated to contact visits or conjugal visits.”); see

also Sandin v. Conner, 515 U.S. 472, 483-84 (1995) (a constitutionally protected

liberty interest arises only when a restraint imposes an “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life”).


                                            2                                     14-56752
      We reject as unsupported Jones’s contentions that the district court erred in

not allowing Jones to amend his complaint to add the warden, and that he should

have been permitted to proceed with discovery.

      AFFIRMED.




                                         3                                    14-56752